DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/20/2022 has been entered. Claims 1-13 remain for examination. 

Allowable Subject Matter
Claims 1-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment filed on 5/20/2022 is considered persuasive. According, as previously recited, the prior art fails to disclose:
i. a dining system as recited in claim 1, comprising: 
at least one serving receptacle; 
an information processor and multiple utensils, wherein each utensil has an identifier, and wherein each serving receptacle comprises: 
a measuring system, for measuring an amount of food on the serving receptacle, a reader for reading the identifier of any of said utensils that is brought to a position in which it can remove food from the serving receptacle, a transmitter, for notifying the information processor of a change in the amount of food on the serving receptacle and of an identified utensil that is in a position in which it can remove food from the serving receptacle at a time of said change in the amount of food on the serving receptacle, and wherein the information processor is configured for storing information relating to a total quantity of food removed from the serving receptacle by the identified utensil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIEN M LE/Primary Examiner, Art Unit 2887